 



Exhibit 10(Y)
[Form of] Special RSU Grant for March 2007 Award
In recognition of your contributions to GM’s 2006 performance and your continued
leadership in GM’s turnaround, the Executive Compensation Committee approved a
special one-time RSU award which was granted on [     ]. This grant will vest
ratably over the next [     ] years, subject to the provisions below.
Denomination of RSU Grant / Dividend Equivalents
The RSU grant is denominated in shares of GM $1-2/3 par value Common stock. The
number of shares approved by the ECC for you is [     ]. Quarterly dividend
equivalents will be paid in cash, if declared, beginning in [     ].
Vesting and Payment
Provided all terms and conditions are met, the grant will vest ratably over the
next [     ] years and will be paid in the form of shares of GM stock on the
following schedule: [     ] of the grant will vest and be paid on (or within
90 days following ) each of the following dates [     ].
Upon receipt of the shares, you will be obligated to satisfy applicable
withholding tax requirements by delivering the required amount to GM in cash, or
directing that shares otherwise to be delivered to you having a value equal to
the required amount be withheld by GM.
As with any other incentive award, vesting and payment of the RSU grant is
subject to the Conditions Precedent as stipulated in the GM 2002 Stock Incentive
Plan.
The treatment of unvested RSU grants upon termination of employment is
summarized below:

      Event   Treatment of Unvested RSU Grant
Voluntary employment termination (quit), involuntary termination (for cause),
unpaid personal leave (other than short-term disability or Family Medical Leave
Act [FMLA]), violation of Conditions Precedent
  Forfeited in its entirety
 
   
Permanent Disability or Death
  Vesting accelerated; remaining unvested shares would be delivered to
employee/beneficiary in shares of stock with in 90 days
 
   
Retirement, mutually satisfactory
release or involuntary termination
(without cause)
  Grant to be delivered on the schedule set forth above subject to continued
compliance with the conditions precedent other than continued service
 
   
Change in Control and Termination
  Grant to be delivered on the schedule set forth above subject to continued
compliance with the conditions precedent other than continued service

Page 1 of 2



--------------------------------------------------------------------------------



 



If the Committee determines you are a “specified employee” who meets the
definition set forth in Section 409A of the Internal Revenue Code, you will not
be entitled to be paid any vested RSUs payable on account of a separation from
service until the expiration of six months from the date of separation (or, if
earlier, death).
Notwithstanding the payment schedule described above, the GM 2002 Stock
Incentive Plan permits us to accelerate or delay payment to you if required to
avoid penalties under Section 409A of the Code.
SEC Reporting Requirements
Since these RSUs are time-based, they were reported immediately on a Form 4 [,
and will be included in the 2008 proxy tables].
Award Subject to the Plan
This Award is issued under and subject to the provisions of the GM 2002 Stock
Incentive Plan, as amended. Where the provisions of this Award expressly deviate
from the terms of the Plan, the provisions of this Award shall be controlling.
Please indicate your receipt of this term sheet by signing below and returning
this to me.

         
 
       
 
 
 
Date    



Conditions Precedent: Vesting and delivery of any incentive plan awards and/or
grants are subject to all of the GM 2002 Stock Incentive Plan terms, including
the satisfaction of the following conditions precedent:

•   Continued service as an employee with General Motors (unless waived by the
Executive Compensation Committee [ECC] of the General Motors Board of Directors)

•   Refrain from engaging in any activity which in the opinion of the ECC is
competitive with any activity of General Motors Corporation or any subsidiary,
and from acting in any way inimical or contrary to the best interests of General
Motors Corporation (either prior to or after termination of employment)

•   Furnish as shall be reasonably requested information with respect to the
satisfaction of conditions precedent (except following a Change in Control).

Page 2 of 2